By the Court.

Warner, J.
delivering the opinion.
Does the bill of the complainants make such a case as will entitle them to relief in a Court of Equity ?
[1.] The conveyance sought to be set aside, was made by Henry A. Rogers to Wormack of a vested interest in the estate oí his deceased father. What the amount of that estate would be, after the payment of the debts or the time of its enjoyment in possession, was uncertain. Wormack, who was the uncle of Rogers, in whom he had great confidence, first procures a bill of sale from him of one of the negroes, to which, at that time, Rogers had no legal title. This pretended purchase took place some years before Rogers became of age; this negro was in the possession of his father’s executors, and was annually hired out by them. Wormack influenced young Rogers to execute to him a note, each year, for the amount for which this negro was annually hired by the executors. It also appears that Henry A. Rogers was a profligate and extravagant young man in his habits; was pressed with debts by his creditors, some of which were in judgment, and threatened with ca. sas. Under these circumstances, Wormáck procured from Rogers an assignment of all his interest in his deceased father’s estate, which has since been settled in the due course of administration, and the interest of each legatee ascertained and set apart — the share of Henry A. Rogers being of the value of thirty-eight hundred and seventy dollars. The complainants also charge, that the defendant did not actually pay more for this interest of Henry A. Rogers in his deceased father’s estate, than three hundred dollars. This is not an application to set aside this conveyance, on the part of the administrators of Henry A. Rogers, for the benefit of his creditors. The *64application is made by the legal reperesentatives of Henry A. Rogers, to have this conveyance set aside for their own benefit, as we understand the question. Inadequacy of consideration, as a general proposition, is not, per se, a sufficient ground to set aside this conveyance, although, as was remarked by Lord Thurlow, in Gwynne vs. Heaton, (1 Brown's Ch. Rep. 9,) the inadequacy of the price paid, compared to the value of the property purchased, “ is so gross and manifest, that it must be impossible to state it to a man of common sense, without producing an exclamation at the inequality of it.” While we do not place our judgment exclusively upon the ground of the inadequacy of the consideration, yet, that circumstance, taken in connexion with the other facts charged in the bill, furnishes the most vehement presumption of fraud. The young man was extravagant and profligate in his habits; was pressed by his judgment creditors ; the defendant was his uncle, in whom he had great confidence; he exhibited claims, for the hire of the negro, Beverly, against him for payment, and in procuring a conveyance of that negro from him, while under age, showed a capacity, at least, to take the advantage and overreach him in making contracts. The judgment of the Court below in overruling the demurrer, is sustained, both upon principle and authority. 1 Story's Equity, 250, §246. Picket vs. Loggon, 14 Vesey, 214. Butler vs. Haskell, 4 Dessausure's Rep. 651.
Let the judgment of the Court below be affirmed.